Citation Nr: 1456717	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for low back arthritis, claimed as a low back disorder due to service-connected knee disabilities.

2.  Entitlement to service connection for a mental disorder, claimed as secondary to service-connected knee disabilities.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1995 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's appeal of this decision has been re-characterized to one of service connection for low back arthritis to encompass the claimed low back disorder, potentially relevant symptoms, and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 
23 Vet. App. 79, 84-85 (2009).

Following a December 2012 remand for additional development, the Board denied the issue of service connection for a low back disorder in a November 2013 rating decision.  The Veteran appealed the November 2013 Board decision to the Court of Appeals for Veterans Claims (Court).  In July 2014, the Court vacated the November 2013 Board decision on the issue of service connection for a low back disorder, and remanded the claim for action consistent with the directives of a joint motion for partial remand (JMR).  The JMR was premised on the Board's reliance on an inadequate VA medical opinion when denying the claim in November 2013.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for a mental disorder (as secondary to service-connected knee disabilities) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has a current low back arthritis disability.

2.  The Veteran is currently service connected for bilateral knee disabilities.

3.  The current low back arthritis disability is proximately due to or the result of the service-connected bilateral knee disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for low back arthritis, as due to service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for low back arthritis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Low Back Arthritis

The Veteran asserts that a current low back disorder is related to service because it was caused by service-connected disabilities.  Specifically, the Veteran contends that service-connected bilateral knee disability symptoms including instability, weakness, and giving way caused her to develop a low back disability.  See November 2014 representative letter.

Initially, the Board finds that the Veteran has a current low back arthritis disability.  The January 2013 VA examination report reflects degenerative changes at L4-L5 and L5-S1 in the lumbar spine (low back).  Diagnoses of arthritis and intervertebral disc syndrome (IVDS) were provided after physical examination and diagnostic testing.

The Board next finds that the Veteran is currently service connected for bilateral knee disabilities.  The Veteran became service connected for a right knee disability, diagnosed as residuals of right knee trauma status post anterior cruciate ligament (ACL) reconstruction, as of November 1, 1998.  A separate service-connected right knee disability, based on limitation of motion, became effective on August 14, 2007.  Also on August 14, 2007, the Veteran became service-connected for left patella chondromalacia. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the current low back arthritis is proximately due to the result of the service-connected bilateral knee disabilities.  VA examined the low back in January 2013 and the VA examiner opined that the low back disorder - referring only to degenerative changes in the lumbar spine - are less likely as not related to military service.  The VA examiner explained that the low back degenerative changes involve different pathophysiological processes that are unrelated to the processes associated with an ACL reconstruction or patella chondromalacia.  As such, according the VA examiner's opinion, the service-connected knee disabilities could not have caused the degenerative changes in the lumbar spine.

Dr. A.A., a private internal medicine doctor, provided a contrasting medical opinion after examination in October 2014.  Dr. A.A. opined that it is more likely than not that the low back disorder is secondary to the service-connected bilateral knee disabilities.  Dr. A.A.'s rationale correctly notes that there are several medical treatment records reflecting instability, weakness, and giving way of the knees before and after the ACL reconstruction in 1998.  Dr. A.A. explained that "it is more likely than not that the many years of gait instability from her knee disorder caused her to develop an increase of abnormal forces across her back" and cited medical research showing that individuals with knee injuries have a higher than average incidence of lumbar lordosis.  Moreover, Dr. A.A. observed that the August 2007 VA examiner opined that the right knee instability and abnormal gait pattern caused the Veteran to have damage to the left knee.  In this context, Dr. A.A. stated that "it is not unreasonable to assume that the same instability and abnormal gait pattern placed undue stress upon her back."

In comparing these two medical opinions, the Board attributes more probative weight to Dr. A.A.'s October 2014 medical opinion.  Dr. A.A.'s rationale cites medical research, personal history working with back and knee disabilities, and provides a clearer and more well-developed opinion to support finding a nexus between the service-connected knee disabilities and the low back arthritis.  In contrast, the January 2013 VA medical opinion is mostly conclusory, providing little support for the opinion that low back degenerative changes involve different pathophysiological processes that are unrelated to the processes associated with an ACL reconstruction or patella chondromalacia.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for low back arthritis have been 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection for the low back arthritis on a secondary theory of entitlement (secondary to service-connected knee disabilities), the Board does not reach the theories of direct or presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.303(d), 3.307, and 3.309 (2014).  


ORDER

Service connection for low back arthritis, secondary to service-connected knee disabilities, is granted.


REMAND

Service Connection for Psychiatric Disorder and TDIU

A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In November 2013, the Board remanded the issues of service connection for a mental disorder (as secondary to a service-connected knee disability) and entitlement to a TDIU; however, given the Veteran's appeal of the issue of service connection for a low back disorder and the subsequent transfer of the claims file to the Court, the RO has not had the opportunity to develop the issues of service connection for a mental disorder and entitlement to a TDIU as instructed by the November 2013 Board remand.  Accordingly, a remand of these issues is warranted.   

For the issues of service connection for a mental disorder (secondary to service-connected knee disabilities) and entitlement to a TDIU, a remand is required to ensure that there is a complete and thorough medical opinion to inform the Board's decisions.  Once VA undertakes the effort to provide an examination when developing a claim, VA has a duty to ensure that the examination provided is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran asserts that she developed a nervous disorder (claimed as a mental disorder) as a result of her service-connected knee disabilities.  In January 2013, pursuant to the December 2012 Board Remand instructions, the Veteran underwent a VA examination for mental disorders.  After reviewing the Veteran's treatment records and claims file and performing a mental health evaluation, the VA examiner opined that no mental disorders were present.  As a result, the VA examiner concluded that an opinion for aggravation of non-service-connected condition by a service connected condition could not be rendered.

Also in January 2013, the Veteran underwent a psychiatric evaluation by Dr. L.C.R.R., a private psychiatrist.  The "pertinent history" in the examination report notes that "due to her chores, functions, and the years she has worked, she developed problems with her lower back, hips, and knees."  The narrative continues that "secondary to these events, she started to present with emotional symptoms."  After reviewing additional areas including current functioning, mental state, behavior, and thought content, Dr. L.C.R.R. diagnosed moderate severe depression with anxiety.  Significantly, however, Dr. L.C.R.R. did not provide an opinion regarding the relationship between the Veteran's service-connected knee disabilities and mental condition, as distinct from other non-service-connected disorders affecting her back and hips.

Given the conflicting and incomplete elements of these examination reports, the Board finds that an additional medical examination is needed.  This case presents certain medical questions about the current diagnosis and etiology of the Veteran's mental condition that cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Specifically, the Board must determine whether the Veteran's currently diagnosed moderate severe depression with anxiety is proximately caused or worsened by the service-connected knee disabilities.

The separate issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for a mental disorder, and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of service connection for a mental disorder (secondary to service-connected knee disabilities) and entitlement to a TDIU are REMANDED for the following action:

1.  The RO/AMC should attempt to obtain the necessary authorization from the Veteran to obtain all of the treatment records from Dr. L.C.R.R. in San Juan, Puerto Rico.  All efforts to obtain these records should be fully documented, and Dr. L.C.R.R. must provide a negative response if these records are not available.  If these records are unavailable, the Veteran should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  

2.  After all available records and/or responses from 
Dr. L.C.R.R. have been associated with the claims file, or the time period for the Veteran's response has expired, the RO/AMC should furnish the Veteran's claims file to the VA physician who conducted the January 2013 VA mental condition examination for an addendum opinion supported by reasons.

The VA examiner should review all pertinent evidence of record, including the December 2012 Board Remand instructions.  The VA examiner should assume that moderate major severe depression with anxiety (diagnosis) is currently present for the purpose of the opinion requested above.  The VA examiner is asked to prepare the following addendum opinions:

A) Is moderate major severe depression with anxiety as likely as not (i.e., to at least a 50-50 degree of probability) caused by any of the Veteran's service-connected knee disabilities?  In answering this question, also note and discuss any role of the non-service-connected back, hip, and cervical spine disorders in causing the major severe depression with anxiety. 

B)  If no causal or etiological relationship is found to be present, is it as likely as not that moderate major severe depression with anxiety was permanently worsened beyond its normal course by any of the service-connected knee disabilities?  In answering this question, also note and discuss any role of the non-service-connected back, hip, and cervical spine disorders in causing the major severe depression with anxiety. 

3.  If the January 2013 VA examiner is not available to provide the requested addendum opinion, the Veteran should be afforded a new VA mental disorders examination to assist in determining the etiology of any current psychological disorders, including major severe depression with anxiety.  Any tests deemed medically 

advisable should be accomplished.  The examiner is to review the relevant documents in the Veteran's claims file and offer the above stated opinions on the questions of causation and aggravation of major severe depression with anxiety. 

4.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the issue of service connection for a mental disorder (as secondary to service-connected knee disabilities) and adjudicate the claim for TDIU.  If it is determined that the Veteran's service-connected disability picture fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the additional occupational impairment and symptoms due to any service-connected mental disorder will need to be considered to determine whether referral for TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


